10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 17-13671-mkn Doc 74 _ Entered 11/08/19 12:09:00 Page 1 of 2

NVB 105-8 (Effective 1/17)

Attorney_ Janice Jacovino, Esq.

Nevada Bar# _ 11612

Firm Name Lonardo & Jacovino, LLC
Address 7881 W Charleston Blvd.
City, State, Zip Las Vegas, NV 89178
Phone Number _702-998-1188

Email Address _info@ljlawlv.com

 

 

 

 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
Ree ake
In re: ) BK-S- 17-13671-mkn
)
HAIG BOGHOSSIAN and SANDRA ) CHAPTER 13
BOGHOSSIAN )
) FINAL REPORT OF MORTGAGE
) MODIFICATION MEDIATION
)

Debtor(s). PROGRAM MEDIATOR

 

The undersigned Mortgage Modification Mediation (“MMM”) Program Mediator reports
to the Court as follows:
A. MMM proceedings were commenced in this case involving the following parties:

1. [v] The Debtor [and Debtor’s attorney], Debtors & M Harker Esq.

 

2. [ ] The co-obligor/co-borrower/or other third party,

 

3. [v] The Lender’s representative, Investor: PRP- Julie O'Hare

 

and Lender’s attorney, Allison Schmidt Esq.

 

4. [ ] Other:

 

B. The MMM proceedings resulted in the following:
1. [ ] The parties settled prior to attending.

2. [ ] The case was dismissed.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 17-13671-mkn

Doc 74 Entered 11/08/19 12:09:00 Page 2 of 2

3. [ ] The Debtor or [ ] Debtor’s attorney failed to attend.

=

A

. [ ] The Lender’s representative or [ ] Lender’s attorney failed to attend.

. [ ] The parties reached an agreement:

[ ] The parties agreed to a Final Loan Modification agreement.

[ ] Other:

 

nN

Dated: 11.8.2019

. [v] The parties did not reach an agreement.

 

 

 

 

 

Lh aA
Sime of Mediator ki 0 Bed’
Pritt name: = Janice Jacdvino, Esq.
Address: 7881 W Charleston Blvd.
Suite 160
Telephone: _ 702.998.1188
Email: info@|jlawlv.com

 

 
